Citation Nr: 0211395	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to service-connected bilateral varicose veins.

2.  Entitlement to an earlier effective date, prior to June 
27, 1995, for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1966.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1997 RO decision which denied service connection for a 
heart disorder as secondary to service-connected bilateral 
varicose veins, and denied service connection for a 
psychiatric disorder.  In an October 1998 decision, the 
Board, in part, denied the claim for service connection for a 
heart disorder as secondary to service-connected bilateral 
varicose veins, and found that new and material evidence had 
not been received to reopen a claim for service connection 
for a psychiatric disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2000 memorandum decision, the 
Court vacated and remanded the October 1998 decision as to 
those issues.  In a decision dated in December 2000, the 
Board reopened and granted the claim for service connection 
for a psychiatric disorder, and remanded the issue of service 
connection for heart disorder secondary to service-connected 
bilateral varicose veins to the RO.  In a December 2000 
rating decision, the RO established service connection for a 
psychiatric disorder diagnosed as bipolar disorder, and 
assigned a 100 percent rating, effective June 27, 1995.  The 
veteran now appeals for an earlier effective date of service 
connection for a psychiatric disorder.  

In an informal hearing presentation in July 2002, the 
veteran's representative requested that the case be remanded 
for consideration of the issue of service connection for 
heart disease, as secondary to a service-connected 
psychiatric disorder.  However, that issue has not been 
adjudicated by the RO, is not properly on appeal, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's heart disorder, which developed years after 
service, was not caused or worsened by his service-connected 
bilateral varicose veins.

2.  In an unappealed May 1981 rating decision, the RO denied 
service connection for a psychiatric disorder.  That RO 
decision was not undebatably erroneous.

3.  On June 27, 1995, the veteran applied to reopen the claim 
for service connection for a psychiatric disorder; based on 
new and material evidence, that claim was reopened, and 
service connection was established; and the RO has assigned 
June 27, 1995 as the effective date for service connection 
for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  A heart disorder is not proximately due to or the result 
of service-connected bilateral varicose veins.  38 C.F.R. § 
3.310 (2001).

2.  An effective date earlier than June 27, 1995, for service 
connection for a psychiatric disorder, is not warranted.  
38 U.S.C.A. §§ 5109A. 5110. 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105(a), 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  He has been afforded VA examinations to the extent 
warranted, and identified relevant medical records have been 
obtained, to the extent available.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).



I.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.  § 1110; 38 C.F.R.  § 3.303.  Service incurrence 
for organic heart disease may be presumed if it is manifest 
to a compensable degree within the year after service.  38 
U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service- 
connected condition.  38 C.F.R.  § 3.310.  Secondary service 
connection may also be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran served on active duty from March 1965 to June 
1966.  The service medical records are negative for a heart 
disorder, and there is no medical evidence of such until 
years after service, in 1992.  There is no basis for direct 
service connection, and the veteran does not contend 
otherwise.  Rather, he claims secondary service connection, 
asserting that his service-connected bilateral varicose veins 
resulted in a heart disorder.

VA outpatient treatment records dated in May 1992 reflect 
treatment for complaints of chest pain with use of 
nitroglycerin; a chest X-ray study and an ECG were negative 
and he was variously diagnosed with rule out angina and rule 
out ischemic disease.  In November 1992, a private physician, 
Dr. Goren, diagnosed chest pain with a history consistent 
with angina pectoris.  At an April 1994 VA examination, the 
examiner diagnosed chest pain of unknown etiology, possible 
angina versus musculoskeletal pain.  None of these VA and 
private medical records link a current heart disorder to his 
service or to his service-connected bilateral varicose veins.

In December 1995, a private physician, Dr. Shadhwani stated 
that the veteran had varicose veins and peripheral vascular 
diseae (PVD), and that "Varicose vein and vascular disease 
caused congestive heart failure and coronary artery disease.  
Varicose veins and peripheral vascular aggravated heart 
problem.  Heart disease is secondary to venous disease." In 
an April 1996 statement, he diagnosed the veteran with 
coronary artery disease (CAD), congestive heart failure 
(CHF), edema, varicose veins, and PVD.  The Board notes that 
while this private doctor offered an opinion that varicose 
veins caused or aggravated a heart disorder, the doctor did 
not review historical records.  Several requests for records 
from Dr. Shadhwani did not elicit a response, and the veteran 
was informed of that fact.  

At a May 1996 VA examination, the examiner diagnosed CAD, 
status post myocardial infarction, CHF, and 
hypercholesterolemia.  In a January 1997 opinion, a VA 
cardiologist concluded, after review of the veteran's claims 
file and medical history, that the veteran's bilateral 
varicose veins did not cause his CAD, were not related to his 
CAD, and did not aggravate his CAD.  He indicated that the 
veteran's smoking and elevated cholesterol were the most 
likely cause for his CAD.

At a February 1998 VA compensation examination, the examiner 
found no clinical evidence of aortic aneurysm, significant 
disease of the peripheral arteries, or CHF.

In November 2001 records from Dunn Memorial Hospital were 
received, which showed hospitalizations in October 1992, 
April 1996, and March 1999.  The October 1992 
hospitalization, for an unrelated disability, included an 
electrocardiogram and chest X-ray which were normal.  The 
April 1996 hospitalization noted a history of coronary artery 
disease and congestive heart failure.  No connection to 
service, or service-connected bilateral varicose veins was 
noted.

The Board finds that the January 1997 opinion by a VA 
examiner (that the current heart disorder is unrelated to the 
service-connected varicose veins) is more probative than that 
of Dr. Shadhwani because the VA examiner reviewed the 
veteran's entire claims file, unlike Dr. Shadhwani.  Since 
the veteran was provided a thorough VA examination as to the 
question of a nexus, an additional examination is not 
warranted.  

The lay statements by the veteran (including his lay history 
which is merely transcribed in some medical records) and his 
representative to the effect that his service-connected 
bilateral varicose veins caused a heart disorder are not 
competent medical evidence on questions of diagnosis and 
etiology.  Espiritu v.  Derwinski, 2 Vet.  App.  492 (1992).

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A.  § 5107(b); Gilbert v.  Derwinski, 1 
Vet.  App.  49 (1990).  For the foregoing reasons, the claim 
for secondary service connection for a heart disorder is 
denied.

II.  Earlier Effective Date

The veteran contends that the grant of service connection for 
a psychiatric disorder should be earlier than June 27, 1995.  
He asserts that he never received notice of the May 1981 
rating decision which denied service connection for a nervous 
condition, and, therefore, that decision was not final.  He 
also asserts that there was clear and unmistakable error 
(CUE) in the May 1981 rating decision, in failing to obtain 
an examination.  

In support of the first argument, the veteran asserts that he 
was homeless at the time, and the Board's attention is drawn 
to a September 1981 statement from the veteran, providing a 
different address than that to which the notice of the May 
1981 notification was sent.  In addition, the veteran has 
submitted a letter he received from VA, dated in July 2002, 
which was addressed to a different veteran, but sent to the 
veteran's address.  He argues that this is proof that the VA 
makes mistakes.  

A review of the file shows that the veteran first provided an 
address on Unruh Street address in a statement dated in June 
1980.  In April 1981, he was informed of an examination to be 
conducted in connection with his claim, and on the 
examination report form, signed by the veteran and dated 
April 10, 1981, he provided the Unruh Street address.  In a 
rating decision dated May 1, 1981, service connection for a 
nervous condition was denied.  The veteran was notified of 
this decision in a letter, with an enclosure including his 
appellate rights, dated May 13, 1981.  This letter was not 
returned to the RO as undelivered.  The veteran was next 
heard from in a statement dated September 14, 1981, which 
concerned a home loan indebtedness.  In this correspondence, 
the veteran provided a Harrison Street address.  

The pertinent regulations in effect at the time of the 1981 
decision are the same as to all applicable provisions as the 
current regulations.  A claimant must be notified in writing 
of decisions affecting the payment of benefits.  38 C.F.R. § 
3.103.  Notice means written notification sent to the 
claimant at his or her latest address of record.  38 C.F.R. 
§ 3.1(q).  In this case, the notification of the May 1981 
rating decision was sent to the claimant's last address of 
record; indeed, the address had been provided by the veteran 
a month earlier.  Because the notice requirements of the law 
were met, it is not necessary to determine precisely when the 
veteran moved from the Unruh Street address to the Harrison 
Street address, or whether he actually received notice at 
that time.  

A notice of disagreement must be received with one year of 
from the date that that agency mails notice of the 
determination to the claimant.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. §§ 20.201, 20.302(a).  No notice of disagreement 
was received, and, accordingly, the 1981 decision is final in 
the absence of CUE.  38 U.S.C.A. §  7105; 38 C.F.R. § 3.104.  

Evidence of record at the time of the May 1981 decision 
included service medical records, which showed that on 
medical examination performed for enlistment purposes in 
March 1965, his psychiatric system was clinically normal.  In 
May 1966, the veteran was referred for a neuropsychiatric 
consult to determine his fitness for military duty, after 
multiple disciplinary actions, including for assaulting a 
petty officer.  The evaluation report noted a history of 
chronic maladjustment and a problem following orders, with 
arguments and fights on several occasions during service.  
There were no secondary symptoms, depression, or suicidal 
ideation. The diagnostic impression was a personality 
disturbance, passive-aggressive type with aggression, with no 
psychiatric contraindications to any administrative action.  
An examination for discharge due to unsuitability in May 1966 
noted a diagnosis of passive aggressive personality, mixed 
type, with aggression.  He was discharged, under honorable 
conditions, in June 1966.  

Also of record was an October 1980 medical certificate, from 
a private doctor of osteopathy, R. R. Clark, D.O., who stated 
that the veteran had a fourteen-year history of depression 
and had been under the care of a psychiatrist for the past 
ten years; the diagnosis was depressive neurosis.  

In November 1980, the veteran submitted a claim for service 
connection for a psychiatric disorder. He asserted that he 
had received psychiatric treatment since 1970 when he could 
no longer control himself.

At an April 1981 VA compensation examination, the veteran 
complained of depression which he attributed to abuse by an 
officer during service in 1966, and to the death of a friend 
in 1969. The diagnosis was manic-depressive illness and 
depression.

Based on all the evidence then of record, the RO denied 
service connection for a psychiatric disorder in May 1981. 

Evidence submitted subsequent to this decision includes a 
1992 SSA decision indicated that he had a diagnosis of 
schizophrenia, paranoid type, but medical records associated 
with the decision also showed other diagnoses, including 
marked anxiety, depression, personality disturbance, and 
dysthymia.  On a 1996 VA examination, the veteran's diagnoses 
included manic depressive disorder and bipolar disorder.  A 
1997 VA opinion noted that he had a history of bipolar 
disorder which purportedly was documented to have begun in 
the military.  

After the July 2000 Court decision, the veteran submitted 
additional relevant medical records, dated from 1999 to 2000, 
all of which are supportive of his claim for service 
connection for a psychiatric disorder.  In particular, a VA 
doctor (Dr. Rosenbloom) opined after reviewing the entire 
claims folder that the veteran had bipolar disorder 
(depressed) which began in 1966 during military service with 
a diagnosis of passive-aggressive personality disorder.  
Based on this evidence, the Board reopened the claim and 
granted service connection for a bipolar disorder, noting 
that while the only mental disorder shown in service was a 
personality disorder, for which service connection is 
precluded by 38 C.F.R. § 3.303(c), the VA doctor believed 
that the current bipolar disorder was also present (but not 
diagnosed) in service. 

Under applicable criteria, 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Considering the evidence available at the time of the May 
1981 decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for a psychiatric disorder 
was warranted at that time.  There was no undebatable error 
of fact or law that would have manifestly changed the 
outcome, and the error alleged, that VA failed to provide an 
examination, is an error in the duty to assist, which is not 
CUE.  Therefore, the Board finds no CUE in the May 1981 RO 
decision.  38 C.F.R. § 3.105(a).   

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of service connection based on 
a reopened claim supported by new and material evidence will 
be the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).  

The grant of service connection for a psychiatric disorder in 
this case followed a June 27, 1995 application to reopen the 
claim, supported by new and material evidence.  Under the 
law, the effective date for service connection may be no 
earlier than the June 27, 1995 reopened claim.  Such date was 
assigned by the RO, and the Board finds there is no 
entitlement to an earlier effective date.









ORDER

Secondary service connection for a heart disorder is denied.

An earlier effective date, prior to June 27, 1995, for 
service connection for a psychiatric disorder, is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

